DETAILED ACTION
This office action response to the communication filed on 12/21/2020. 
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated  by WEI et al. (U.S. Patent Application Publication No. 2017/0353222), (“D1”, hereinafter). 
As per Claim 1, D1 discloses a base station ([see, a base station/eNB 110, [0042], and Fig. 3]), comprising: 
a controller configured to determine channel state information (CSI) reporting by a user equipment (UE) ([see, determined based on the CSI reporting mode, [0054], and Fig. 3]); and 
a transceiver coupled to the controller and configured to indicate to the UE ([see, At block 700, UE 801, receives an indication to report CQI/PMI feedback, [0054-0055], and Fig. 7]): 
a configuration for a CSI reporting band ([see, the UE to report both subband CQI and subband PMI, [0062], and Fig. 7]) comprising one or more subbands from a bandwidth (BW) part for which the UE is to report CSI ([see, the plurality of subbands for reporting subband CQI/PMI on CSI feedback report, a bandwidth part (BP) is frequency-consecutive and consists of N consecutive subbands, [0064-0065], and Fig. 9]), and 
a number of reports by which the UE is to report the CSI for the one or more subbands ([see, the plurality of subbands for reporting subband CQI/PMI on CSI feedback report,  [0064-0065], and Fig. 9]).
As per Claims 2, 9, 16,  D1 further discloses wherein the number of reports is one of one report for all subbands within the CSI reporting band and multiple reports for the subbands within the CSI reporting band ([see, the plurality of subbands for reporting subband CQI/PMI on CSI feedback report, [0064-0065], and Fig. 9]). 
As per Claims 3, 10, 17, D1 further discloses wherein, when one report for all subbands within the CSI reporting band is indicated, a single channel quality indicator 
As per Claims 4, 11, 18, D1 further discloses wherein, when multiple reports for the subbands within the CSI reporting band is indicated, one channel quality indicator (CQI) is reported for each subband within the CSI reporting band and one precoding matrix indicator (PMI) for the CSI reporting band and one PMI for each subband within the CSI reporting band are reported ([see, the UE to report both subband CQI and subband PMI, [0062], and Fig. 7]).  
As per Claims 5, 12, 19, D1 further discloses wherein the transceiver is configured to indicate to the UE that one or more of wideband CSI and subband CSI is to be reported ([see, At block 700, UE 801, receives an indication to report CQI/PMI feedback, [0054-0055], and Fig. 7]).
As per Claims 6, 13, 20, D1 further discloses wherein an indication to the UE that wideband CSI is to be reported includes an indication of at least one of wideband channel quality information (CQI) and wideband precoding matrix indicator (PMI) ([see, the UE to report both subband CQI and wideband precoding matrix mapping with subband PMI, [0061-0062, 0067], and Fig. 7]), and an indication to the UE that subband CSI is to be reported includes an indication of at least one of subband CQI and subband PMI ([see, At block 700, UE 801, receives an indication to report CQI/PMI feedback, [0054-0055], and Fig. 7]).  
As per Claims 7, 14, D1 further discloses wherein the one or more subbands includes non- contiguous subbands within the BW part  ([see, report subband CQI/PMI feedback for a plurality of subbands (e.g., subbands 0-MN-1) over a carrier band width, such as carrier bandwidth 1001, [0062-0063], and Fig. 10A-B]).  
As per Claim 8, D1 discloses a method, comprising: 
determining channel state information (CSI) reporting by a user equipment (UE) ([see, determined based on the CSI reporting mode, [0054], and Fig. 3]); and 
indicating, to a user equipment (UE) ([see, At block 700, UE 801, receives an indication to report CQI/PMI feedback, [0054-0055], and Fig. 7]), a configuration for a CSI reporting band ([see, the UE to report both subband CQI and subband PMI, [0062], and Fig. 7]) comprising one or more subbands from a bandwidth (BW) part for which the UE is to report CSI ([see, the plurality of subbands for reporting subband CQI/PMI on CSI feedback report, a bandwidth part (BP) is frequency-consecutive and consists of N consecutive subbands, [0064-0065], and Fig. 9]), and a number of reports by which the UE is to report the CSI for the one or more subbands ([see, the plurality of subbands for reporting subband CQI/PMI on CSI feedback report,  [0064-0065], and Fig. 9]).  
As per Claim 15, D1 discloses a user equipment (UE), comprising: 
a transceiver configured to receive, from a base station (BS) ([see, Fig. 3]), an indication of: 
a configuration for a channel state information (CSI) reporting band ([see, the UE to report both subband CQI and subband PMI, [0062], and Fig. 7]) comprising one or more subbands from a bandwidth (BW) part for which the UE is to report CSI ([see, the plurality of subbands for reporting subband CQI/PMI on CSI feedback report, a 
a controller coupled to the transceiver and configured to determine CSI, wherein the transceiver is configured to report the determined CSI ([see, determined based on the CSI reporting mode, determined by UE 801 from rank 1 PMI feedback, [0054, 0061], and Fig. 3]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BERHANU D BELETE/
Examiner, Art Unit 2468    /PARTH PATEL/                                          Primary Examiner, Art Unit 2468